Case 1:07-cr-20531-TLL-PTM ECF No. 473 filed 07/20/20               PageID.3534      Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
v                                                          Case No. 07-20531-09
                                                           Honorable Thomas L. Ludington
KEVIN STEPHENS,

                  Defendant.
__________________________________________/

      OPINION AND ORDER DENYING WITHOUT PREJUDICE MOTION FOR
                      COMPASSIONATE RELEASE

       On October 25, 2007, Defendant Kevin Stephens was charged in three counts of a 29-count

superseding indictment with conspiracy to distribute and possess with intent to distribute fifty

grams or more of a substance containing cocaine base, commonly known as crack cocaine, in

violation of 21 U.S.C. § 846 (Count1); distribution of 50 grams or more of a substance containing

cocaine base, commonly known as crack cocaine, on October 1, 2007, in violation of 21 U.S.C. §

841(a)(1) and (b)(1)(A)(iii) (Count21); and distribution of 5 grams or more of a substance

containing cocaine base, commonly known as crack cocaine, on October 17, 2007, in violation

of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(iii)(Count 22). On July 21, 2008, Stephens pleaded

guilty to Count 22 of the superseding indictment and Counts 1 and 21 were dismissed pursuant to

the Rule 11 agreement. ECF No. 140. Stephens was sentenced on January 29, 2009. On February

5, 2009, judgment was entered and Stephens was committed to the Bureau of Prisons for 262

months. ECF No. 211 at 2.

       Stephens has now filed a motion for compassionate release because of the spread of

COVID-19. ECF No. 472. Due to mailing delays caused by COVID-19, the motion was docketed
Case 1:07-cr-20531-TLL-PTM ECF No. 473 filed 07/20/20                            PageID.3535          Page 2 of 4



on July 7, 2020, but in accordance with 20-AO-26, the postmark date of April 22, 2020 was used

as the filing date.

                                                         I.

        The United States is facing an unprecedented challenge with the coronavirus pandemic.

The Governor of Michigan explained that:

        The novel coronavirus (COVID-19) is a respiratory disease that can result in serious
        illness or death. It is caused by a new strain of coronavirus not previously identified
        in humans and easily spread from person to person. Older adults and those with
        chronic health conditions are at particular risk, and there is an increased risk of
        rapid spread of COVID-19 among persons in close proximity to one another. There
        is currently no approved vaccine or antiviral treatment for this disease.

Emergency Order 2020-21.

        The Center for Disease Control and Prevention (“CDC”) represents that jails and prisons

pose an especially high risk for those who are within their walls. See Interim Guidance on Mgmt.

of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, Ctr. for

Disease Control, at 2 (Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-

ncov/downloads/guidance-correctional-detention.pdf.1 It further explains that “[t]here are many

opportunities for COVID-19 to be introduced into a correctional or detention facility, including

daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and

systems, to court appearances, and to outside medical visits; and visits from family, legal

representatives, and other community members.” CDC, Guidance for Correctional & Detention

Facilities,                       https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (last visited June 12, 2020).


1
  Ltr. from Sen. Richard J. Durbin et al. to Att’y Gen. William P. Barr et al., at 1(Mar. 23, 2020), available at
https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on%20COVID-
19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20signature%20blocks.pdf
(“Conditions of confinement do not afford individuals the opportunity to take proactive steps to protect themselves,
and prisons often create the ideal environment for the transmission of contagious disease.”).

                                                       -2-
Case 1:07-cr-20531-TLL-PTM ECF No. 473 filed 07/20/20                  PageID.3536       Page 3 of 4



                                                 II.

        Defendant appears to seek a reduction of his sentence pursuant to 18 U.S.C. §3582(c)(1)(A)

(commonly referred to as compassionate release). The statute provides:

        The court may not modify a term of imprisonment once it has been imposed
        except…upon motion of the Director of the Bureau of Prisons, or upon motion of
        the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
        if it finds that…extraordinary and compelling reasons warrant such a reduction…

18 U.S.C. §3582(c)(1)(A)(i).

        As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust their administrative remedies with

the Bureau of Prisons or wait 30 days after making such a request. The Sixth Circuit has explained

that:

        By creating a compassionate-release option in the First Step Act, Congress gave
        inmates an option to seek early release on health grounds. The seriousness of
        COVID-19 and its spread in many prisons make it all the more imperative that the
        prisons have authority to process these applications fairly and with due regard for
        the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
        to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020).

        In his motion for compassionate release, Defendant does not explain whether he has

exhausted his administrative remedies. While the Court is aware of the time sensitive nature of

Defendant’s request, the Sixth Circuit has clearly stated that Defendants must first seek release

from the Bureau of Prisons rather than come directly to the courts. Defendant’s motion for

compassionate release will be denied without prejudice due to his failure to exhaust his

administrative remedies with the BOP.


                                                -3-
Case 1:07-cr-20531-TLL-PTM ECF No. 473 filed 07/20/20                                   PageID.3537   Page 4 of 4



                                                        III.

       Accordingly, it is ORDERED that Defendant’s motion for compassionate release, ECF

No. 472, is DENIED WITHOUT PREJUDICE.




Dated: July 20, 2020                                             s/Thomas L. Ludington
                                                                 THOMAS L. LUDINGTON
                                                                 United States District Judge




                                               PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was served
                       upon each attorney of record herein by electronic means and to Kevin
                       Stephens #41868-039, YAZOO CITY LOW, FEDERAL
                       CORRECTIONAL INSTITUTION, Inmate Mail/Parcels, P.O. BOX
                       5000, YAZOO CITY, MS 39194 by first class U.S. mail on July 20,
                       2020.

                                                        s/Kelly Winslow
                                                        KELLY WINSLOW, Case Manager




                                                        -4-
